 

AIniA Oo

FILED
IN CLERK'S OFFICE
U.S. DISTRICT COURT E.D.N.Y.

x Noy08 209 *

 

CEIVED | Lett ty Court [bu
| lara __f Pa LONG JSIAND OFFICE

99040
VG ZU

 

EDNY PR

OSEOFFIE os ug Lefler Fo tot /y fle tert teal Sf
Lase a Mle benptd rhuhe $3 au acl
f pootiedk — pyponint Phat bu lleouty rf fle Ue. beet
I fate. WW being Gtr hearers) poet we
Seep!) S Ab? rboopiny (l the gall ty
tid) volurtaanerns of he philly plea flalYSf
hast pursed 1rl to bh Vlobbead rast vinppertonl,
based tn 4 protest pep JOOtiiment? Aiaclt Li gis T
a ne ML a
Louipu allmes of Uhtteuile Jo ft bfate Lipide neat

fof Che US
/

 

Bo

, jth ucently S bute been vinted be a

Aina ind L hee |! at tried Vea [let Be, VIA cole l
t5be2 bad Nat “fined | wrusertivp a rbtnt
yu Mark! ASM fla S tad tn bribob le 1 care?
tn front ¢ / fuloe Wershri, rua tbh, lar case
YS v Li wheal 1% -Ck-00b99. Ldauap pple
fen Lt. Poti pont of penecal Lxttal ty Aa be
[af WE: halo . 7 /

Mi wotreed crantin in lly Celina We
Chintr. f{rtin (bebprines pide Upoprinp st
strerra bby tac plecll! conoberet Ms bila eh Cott,
ju _tnifteaspl for pagintals td he weprioleol erst
str butded [Hb chalet

, Tha’ stuns Afewe 13 betty cause
tardive prypholopcall ard truotfoal
La ptr ftod) fe honey aul tbe Coty pel ved.
A baste fo Stee Staten te pu wWhatl, A fabs

 

 
 

; lene ceese tha Lenoes, Auol dbdeuptibrr Corns." ~

will do brett Ltt, Slr trer wie

 

LiwWenap AS sertened 4 LS" 7 Cares

 

7,
| Ay

hecho he Witnen Sten ta Mu Holo

 

{fh

pepel yp 6 stevial als apint Steg pouup

 

whirt Li lind! ch, tron LE Scuff

 

ait ebece, hil pale. Wer ins Iti by Chen VLA Alar’

 

JC

twee bu laid hip too harsh

 

Bul te fatt that jutbor Watstike pase

 

 

LhSouanp [es thin for bhtethivo pou hile

 

Nenter jf whore 9 AM cert wrhtbhs Wel nvolccd

you Lease Hee fbed to give fo mes tot

 

 

he

7:
tated pug ptant Lew Wh pou? 13 whew We
ZL

 

 

Wonun who Ldbauope 3
tle ttreccal eats [os th ch belie + VY en

 

Lit,

y Ch yas anes”

 

Wf asheot Yr -louan Wheadlel be told

 

nwt thal Wowwn Bu torneo fo be els wer

 

Wh, Case Cpoauye of Sbtrx Clb ti tal CulucrB -

 

 

tty Shaft biriewuajel vied gpasiat /teteer feet

the | He2 conte$),

 

by where 18 Atr trurvan sutirer?

 

banpip hanwas tytuinst foe Palle

 

who Varcdeh le soyrue seeublud

 

 

nec LLY Coptakd (Lill gynae cl lets via
[jah ues J aol Stu ltd

Las blen Wtdeiet -

 

 

rept, | [haere tas Mee wibuey trtehAage

 

lhe Shut Litsanno 32 ell ctoletcd

 

be con teat Mat bed vcected, Liou Cees Lepayainses

 

 

Ad another trou tn he US di tlhat ted" lreSlehst

 

 

 

7 Lit Ass. Wtrlti

A
Wir Mid told me teat thee % wo duruubée,
jdoud  becnpese Warne. tu Preyer tol wll
nit Gwe ru She VS. f/ oO

S hase soreled prea tiple CBAC,
| hen we_aleo cfher vases. [row (bY riué
“Levers wheeu Cay Ktnc1u ether ahtt. pater actedk
wh younp Witnen bpyily Lutrnlboin {ttre poor
thunk) ae braectdl ' Hesse vied. fo brpope
Ly total aets a, thr ch, lol rect abuwcd | Ek df,
bu of these casts tunyelsnu Fiteespnuine, of thetual
Corfe tuo moirty trclaupe bet thedld 1s nef
CSta @ Lhylr cade chi a #6 Ctr Wen Ber
Lag EE J tached hey Lf3/ Lith prteseecdh, Ca iva
dhe US cent ¢ we fp So pues st be abe pap w0led

V6 trebrtinbly 1 importa! fo VS,
UV fb with, importa? Pst VS 75

wilh iy plete hr ober be lomie refetst of
Iecheaf wali? T tote pleee.

SY thas Jeb cast Live Vetn btyp we
ju A Losin taf Nhe util Alber S had wo
prvklew! with Meat at a fla S wil aller
CZ thee find tae frou Arty th Hors Cacnl rw,

Jf J

 

for wed S fund what & fhe
frre Brrr, 6AM pudvust pn PEA inp bret hed,
Lbor ously rt /§ wot hy lab lher eles cS a
wlrininkber 6, Vi 7 ltt ath wld lity odu Jeet te bated
(Smee thin capable fo pooltl fh.
to work Lol tenrefl cA te PA SS ny fa Slave

Ciwl coh ¢7 a Petagols Avon dt Auf Cadt Cow te,

c vy f

 
Neiy ttn pade a sthilale of bis 2 poy

 

bei) Lee (pose by thas coh? tn ent balhheinp

 

Vbors pray VUlarhets of prits SL Lond! to

 

MN
SC

vorluce for (lameutan dette. jn ercer (0

 

Bis thal J ¥or Lit. toad 7% ayprtprerma te ly g

 

Ss

 

(ted he ah ithe wich [deb US tant lppey

 

LY covet S bate uf,rned va parhe, th ap

 

au, debhuhey fel worhbobubs (NW pu llat,

 

Vadf tal peta 2 Lolo The; Chit uy fart J

 

tharvetat Uppoble all beer She wor hg. L be Later

 

WW dvudbpe! Chita, plmine-wbion, ta beubboy

 

b founds Youlania aud balbinn lhinivenb/

 

 

=

(On Leas Vtetr 4 chyrcte dered by LIN setcern ‘ty

 

Er

x)
Ae
cups th Eyre Lge of vay lel Lars. 8 Spr-
Hh
Ed

wee! oud all the turgpein poseririnete,/ (mr

 

up hechinp bry pecertiintet . S lal actif

 

| bernedll thot WC 1805 fupring to Lecer

 

fu
wif to alot tA a ¢liSé Let LE. VL

 

euler 2 piu Te fee thupesed by fla

 

 

Aol Heat b fl US fooseibyent 0 W tezrinp Tbe labor
d

| Loved eb) tpas Orn thee poisons 270 torte beste

 

CH phir ef bare tuoburt rd 1

Wharf f Eke 73 te Tine wWapou

 

 

achey thy YE beveennint wats 70 fattyo peti,
Lic City

Lub beets Pbtg tecd beerd, fo work

 

(i Lae. Onrulttiap facteris fle Laclerg 5

 

Lal flower! Golo arian Lalle Leet, ts la -

 

Void fbb LE fa reader anil Lorer,of po viorbe

 

Le VE pul Mere pud bes pith fe lo 25tle

 

ay aay ber Jello buy Cette gobenvaréct A

 

 

hoe Mex agyon Mle hGpotee! £

 

 

 

 
For Se tant Wulf, fo wel carer as frank |
whine On amertvon batyen_ A stye treust frac
arbre 10 tupavl 14 theca € Carthice? all lu Wer
hos uothiup 98 elo ashe we, Iles Sfotcte mb,
Mpls ts Ml tena iter ct ts eohe frasrl abreppeol

Sh deat tite. apoly 2 Crnen bins,  wle
stoped Traslliap al Dose fo Ltrs (tis fas Liter tty
Phhch : ¢% big Pepe / /
——_f~—

 

 

bud alee Vv ferhh; yet Flaw ot Ye Uo

 

Dita of Crud ieut! fol otuol9 brncsect
peared lb fenda.t who broeled to plait anol viz
Wat. jdeeocel tin thtagl Cortuel 5b aL, Lovee,
Ditin. vee "a, te prided fal aon A bei Corded
trol, flees 1 CuheeT ted f

 

Aud also VS v heer

 

heel chrntyt Didar tcl bey fluc VA appt late
taut whew fu pilblebia of Hui liivkhas fooh
phlorer cu Courrabry Ard feels 13 Bee VAcve-t< Cts
Led en . if :

a

 

Varn bler pry ple 10 ke woluntatty at ale Hes 03
why SK VS irerrni bog Levis Mite. Meerut 7 8
etn a piel [cath while a [PuBh Went
bis beer chatoiel unotey tort Mt bee jy Hoe US
Vel tdta ond). St supple sotint brit. Pg
Pei tu~utl bas coyplelbsed” 14 Yaatiidn pu!
4 l Chup of LHS bf tetetudd a ple Sf WAS
fale desi of be 4G zu vhP to L ¢¢0 Jb fog BAN WCE _ fa

 

 
Wy Ow lnntoate which 18 gedreaetecel 10 vue

 

 

LM Adele 36 of tte tens J bawveet, ‘a,  téluth

 

Wodides atl [fle abeas aeusshed atbiopirrol bo

 

fee ake el accep adrvike tuol 01 8 LAL, Oe

 

a upipentrh ve of @ Levene County § Lee

 

ome V ptm Ht Cop bate vs we hi tipflev.?é Plea

 

i
Thee addeve Llanr. au allouey ak § was aE,

 

 

Aepuved l few feat. Wi) wap fort wnt J

 

 

added fro, the Cosilate 16 wU0ee viol 20n4
by in rI¢4 fps? plea.

 

[ Thal U3 0 sa4 Vhty ae _t'a the posse gtr bx,

 

Ht ev dener of wet! Chordie lupe a erbue iu Uprtube

 

 

 

TY en ee
possesses on Ube a vitro of we fulblip 2 uberis any

 

Ve ae the fUbtbubse Va ephepl } $v wn

 

Lis 1) wean Hurt fC worl Laud fo fla Brit ty

 

 

 

bo Aart can CHneartl Ly fu flere fad Hoh /
ha Ee J’

 

Strtwat teplatation ane! setupal abuse

 

 

 

A men ahed 18 a Chine Ap~tiiul A

 

 

Yraivrat Dron f Se Seciud Cre BAL i, ) pa bey
abso at 24's te of Lhvroge pnd “1% iJ

 

 

bb we? (2b avdlrusphenttty of fl perrrtnutet

 

hp fo _predbec? add bprsredlt Hh pte.

 

kof fle et tele of tetorbte tntbecb ip rey KMduwbt ts

iS.

 

thle oh wag eta lps weruntyut #5 laird flied. cophllle

 

dahl . Pet! ftw VA fo sieti fy peter erat tn

 

A wh bey by probebheoe f I gue eteqes: of

 

a Ltd hevelber G49 te of Ulerd dae

 

ss Lruedll (nlf evuvee a a pont ler on

 

 

of vy tountipband Htheel violahion of
Vf J VA

 

 

 

 
idiaos ds trea Lars  S Lowel, Ant gee

 

tint seo et. 2
These py ftw “til pa wer plts wf viderwnat ouol
Corad Do vu phchey ther a Bon C Lo,5 ab

Yi |

Ste also Seonrl bre ucecTd cose (rwrelo
laupraty (fo postss Copowie th fa _ratinolh fe
bboy be fle A vinityed beeterse the vivsel 25ag
wel gubytet fo_jucrtve oh ‘oe op lS. The eopcrige
of tu YHotate trebides—tdbrn -Vi “Beach ial
[itt asters, pf another ughiu aiol tem
wepGiesedl th _aanstbier tate t) Oe1 Let 85 fied wat: Ge
Arce ts OT L801) VES obyceA on . ‘Whee ther lbtey te S-
oe enel puteuel t55 Y4o gesecd LLLNAG $1 ba eta -
Pony burtleorn fy wher Mit hO [2 esol riheeet
Hie? an th tt sopcredpedy of aavtle, pation

Pohl you tase ab-ecasty Vrellecbhfall, created

Aa thfle? with Se (| torte. fotdey Lil yey Cant ry ,
fe athe singly (preying? hel vu IA vay J
Vesunlap lable thigty inecthnf J

 

iL.

however what JS blicse what aeubol be
freeyoier f= tha V8 +0 oto fo furn atl fu wolves

cay Oittrinat pro to uf-tbain tir arithouhs
ahd Cet hi, banolle Hu tase. Geol LbLiTC
fed Hat 3 towtthinp Moy tate tbave Aire
fitu, tea Sry bepdlbin ip en aI3- tify  fhby
V bin Lol Last Bare Lis fir bond De fae cay es
bead will ny oa bovt0tirnt Tt bach vn
futd cepee a ll! t0n52bA, op Me Lib 3 Anz of partial
pal 296 ,'¢3 then ep paca Ho bel Wleh 2 cacrleuE $ 5

a

 

 
 
wo

ES. Sf Aho wart ty atts yu pede py
Case t0 auotluer eget beetle L Maih Ped
vou base pufusilee! to _terteaiol offiases Thaw,
l poe SL det valle pypreeate ll’,

i A Levaas bie ys & clean Lreainryore
ast A 48 0, Fhe at np astern dst abu?
A Mas York anol soive yar L third Stet $0

| fo be On wry pare puprbee please Ue tp

pore! (Lb nie chre. Uuidol $0 Wart rey

VL al! marin on a bedyen Cube bud zee tl i
wot Ii Ha Croat ps to We earpy whey f An a
a [burp ex lube ' SS tee fab A Lt tects

coves: Shain fey Wey V tert bria AG

 

Dee uUpaercdiap Ha fet buy of Lupttrin’ LS
hepet ahribo fala tipee of self teeter takin,  astle
kb ia Geet he fied Vel ucbrbol acr_couvergat dn
fu atepe fu fad a_rucowhip Merete ru bat

 

Larvl! trol priestced Hu LStbiy 0n @ rcer1 ep
drxee ps thou as J darted fo pale ot Hu elloarsy,
Vin was tolnip fu wots pu tas volt boeh bus fo
Pirpe bern’ Lawl 1) a ecu igo CE Ce S* preethireb aloaf$
He tepe_to Vy Laleecer bet we base bet wevey
rill wth Laat feype . When 1k Kee tr cpt Lle (yO

f Aagehin, ‘5 charhy ba big 1a Z.3 fest vactop
odbc hit VP be obeld 0 obf bai ado Le 0
wcivid dudtons Lwin (rede fo do fo. bat
pay CondBeGAIC On ath Li, Las been cecmted at

U Har trukg tay trl LS weet fo ot grape fit

S) bore ala ified nei epcienseat Mat 0 FUBS _¢3

 

 
Jo bbe hing Ma iyo nader -_(~
Ot LE Aint-ti | 5 i |
it hie So am A
who Mh,’s ; hh é
wskee Le fo _thitin Chuf be
Cant tobe ys Ca. 4 otat tetll tap Heaf
S Wact
te hy ,
6 #0 LC
Bd," in br ce thee tudol SF

care if Set Shihve be iw fo Cope

V ese

 
